572 F.2d 1286
UNITED STATES of America and Patrick L. Doyle, Revenue Agentof the Internal Revenue Service, Appellees,v.Donald V. ANDERSON, as President of Don AndersonConstruction, Inc., Appellant.
No. 76-1900.
United States Court of Appeals,Eighth Circuit.
Submitted April 10, 1978.Decided April 13, 1978.

William F. Clayton, U. S. Atty., and Robert D. Hiaring, Asst. U. S. Atty., Sioux Falls, S. D., on brief for appellees.
Donald V. Anderson, pro se.
Before HEANEY, ROSS and HENLEY, Circuit Judges.
PER CURIAM.


1
The court has carefully examined all the documents, the transcript and the pleadings in this case, including the in camera material submitted to Judge Bogue, and upon the court's own motion, the judgment of the district court is affirmed and the appeal is dismissed pursuant to Rule 9(a) of the Rules of this court.